FIRST DISTRICT COURT OF APPEAL
                   STATE OF FLORIDA
                 _____________________________

                         No. 1D17-1944
                 _____________________________

GERIAL MARTELL DELOACH,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

                          April 3, 2019


LEWIS, J.

     Appellant, Gerial Martell Deloach, appeals his conviction and
sentence for first-degree premeditated murder, arguing that the
trial court erred in denying his motion to suppress and his motion
for judgment of acquittal and in making various evidentiary
rulings. Finding no merit in Appellant’s arguments, we affirm and
write only to address the denial of Appellant’s motions.

    After being indicted on the offense of first-degree
premeditated murder with a firearm, Appellant filed a motion to
suppress his statements made to law enforcement, asserting that
he did not freely, knowingly, and intelligently waive his Miranda ∗
rights because of the “several different mood and mind altering
drugs” he had taken. During the hearing on the motion, Appellant
testified that he had been in a car accident about a month before
the police interview at issue, suffered a head injury, and began
taking drugs such as “Xanax, Molly and weed,” which he allegedly
took prior to being interviewed by law enforcement. Appellant
testified that he did not understand the rights waiver form that he
signed. On cross-examination, he testified that he voluntarily
went to the sheriff’s office to speak to authorities. When asked if
he knew that he was going to have to speak to them about the
victim’s murder, he affirmatively responded. When asked if any
law enforcement officers twisted his arm or forced or threatened
him, he replied, “No, sir.” When asked if he told investigators that
he was on drugs, he replied, “He never asked.”

     Investigator Michelle Wert testified that she had spoken with
Appellant three times before the interview at issue. She did not
see any signs of impairment from Appellant on the day of the
interview. Appellant was attentive and appeared to understand
what was being asked of him. There was never a point where Wert
was concerned that Appellant did not understand what was going
on. Wert testified, “In all three, four interviews I had with him, he
was pretty consistent. His demeanor was the same. Speech was
the same. I didn’t detect any slurring, any slouching, any
sleepiness, any hyperactivity.”

     In denying the motion to suppress, the trial court set forth in
part:

         [T]he Court had the opportunity to review the – I
    guess it’s about a four and a half hour recorded interview.
    So the Court has the benefit of that.
         The Court’s heard the testimony today of the officer
    and [Appellant]. Based on what the Court has observed
    and the testimony taken, the Court’s going to deny the
    defendant’s motion to suppress.
         The Court finds that [Appellant] waived his right to
    counsel. He understood his rights. He voluntarily waived

    ∗
        Miranda v. Arizona, 384 U.S. 436 (1966.)

                                 2
    those rights. In the video, [Appellant’s] speech was
    coherent. He answered questions appropriately and
    coherently. His answers to the questions were in
    response to those questions.
         Also, the Court finds that he engaged in intelligent
    conversation with both deputies. Sometimes one deputy
    was in the room and one was out. And both deputies, he
    engaged in intelligent conversation and understood the
    questions that were asked and, again, gave answers that
    – appropriate answers responsive to that questions [sic].
         Also, the case law is that as a general rule
    intoxicants or drugs really go to the credibility rather
    than the admissibility of a confession. It’s only in very
    extreme circumstances that the admissibility of a
    confession can be suppressed based on someone being
    under the influence. In this case there’s absolutely no
    evidence of any extreme influence.
         Frankly, the Court doesn’t find that there’s much
    evidence of any influence of drugs based on the Court’s
    observation of the recorded interview and the testimony
    given today. So for all those reasons, I’m going to deny
    the defendant’s motion to suppress.

     During trial, Investigator Wert testified that Appellant
admitted to driving the vehicle that was involved in the offense.
One of the State’s witnesses who heard gunshots looked at one
suspect in the eye and saw the other man who fired “one last shot”
get in the driver’s side of the vehicle. Another witness testified
that Appellant’s codefendant told her to go inside her home
because something was “fixing to happen” and pulled up his shirt
to show the witness a gun. Three seconds later, the witness heard
gunshots. A third witness who had seen three people outside of
the vehicle Appellant admitted to driving later saw the victim
being followed by one of the other two men prior to his murder. A
fourth witness saw the victim exit the vehicle before one of the
other two men waved the victim back their way. A hat that was
found near the victim belonged to Appellant. The medical
examiner testified that the victim suffered nine gunshot wounds
and that some of the exit wounds were much larger than other exit
wounds, which made her “think that it was probably two different
weapons” that were used.

                                3
      Appellant’s counsel moved for a judgment of acquittal,
arguing in part that the State could not exclude the reasonable
hypothesis that it was Appellant’s codefendant who fired both
weapons. As for the principal theory, counsel argued that there
was no evidence that Appellant knew his codefendant intended to
kill the victim. The prosecutor argued in response:

         In this case, the two men are alone with the victim,
    armed mere minutes before the killing. The evidence is
    they drop him off. They then circle back around.
    [Appellant] is driving the car. They circle back around in
    the same spot back in by the gate. The victim is then shot
    with two different weapons. There’s been testimony that
    the driver fired at least one shot.
         [Appellant] drove the car. His hat is right by the
    victim. His prints are on the car. The victim’s blood is
    there. He’s then driving away from the scene and ends
    up ditching the car and then denies ever being there to
    all 20 police.

The trial court denied the motion, finding that the State presented
a prima facie case. The jury found Appellant guilty as charged.
The trial court adjudicated Appellant guilty and sentenced him to
life imprisonment. This appeal followed.

    Appellant first argues that the trial court erred in denying his
motion to suppress evidence. No evidence can be used against a
defendant unless Miranda warnings were given and waiver of the
defendant’s rights is established. Ramirez v. State, 739 So. 2d 568,
573 (Fla. 1999). Whether the waiver of Miranda rights is valid is
determined through two separate inquiries:

    First, the relinquishment of the right must have been
    voluntary in the sense that it was the product of free and
    deliberate choice rather than intimidation, coercion, or
    deception. Second, the waiver must have been made with
    a full awareness of both the nature of the right being
    abandoned and the consequences of the decision to
    abandon it. Only if the “totality of the circumstances
    surrounding the interrogation” reveal both an uncoerced
    choice and the requisite level of comprehension may a

                                 4
    court properly conclude that the Miranda rights have
    been waived.

Id. at 575 (citation omitted). The State bears the burden of proving
by a preponderance of the evidence that a defendant’s waiver of
Miranda rights was knowing, intelligent, and voluntary, especially
where a confession is obtained after the administration of Miranda
warnings. Id. The ultimate issue of voluntariness is a legal, rather
than a factual, question. Id.

     A trial court’s ruling on a motion to suppress is presumed
correct, and an appellate court must interpret the evidence and
reasonable inferences derived therefrom in a manner most
favorable to sustaining the trial court’s ruling. State v. Dickey, 203
So. 3d 958, 961 (Fla. 1st DCA 2016). It is for the trial court to make
credibility determinations and to weigh the evidence. Id. An
appellate court defers to the trial court’s findings of fact if
supported by competent, substantial evidence, but reviews de novo
the application of the law to those facts. Id.

     Appellant argues that there was evidence to support a finding
that he did not waive his rights knowingly, intelligently, and
voluntarily, such as his head injury, emotional problems, and drug
use. What Appellant fails to recognize, however, is that there was
also evidence to support the trial court’s ruling. See Hollinger v.
State, 620 So. 2d 1242, 1243 (Fla. 1993) (“While the evidence might
also support a contrary view, we believe there is sufficient evidence
to support [the trial court’s] finding.”). Appellant testified on cross-
examination during the suppression hearing that he voluntarily
went to the sheriff’s office and knew that he would be talking to
investigators. Investigator Wert, who had spoken to Appellant on
a number of occasions before the interview at issue, saw no signs
of impairment from Appellant on the day of the interview.
Appellant was attentive and appeared to understand what was
being asked of him. Wert testified, “In all three, four interviews I
had with him, he was pretty consistent. His demeanor was the
same. Speech was the same. I didn’t detect any slurring, any
slouching, any sleepiness, any hyperactivity.” The trial court,
which viewed the interview video, found that Appellant’s speech
was coherent and that he appropriately answered questions. The
court also found that Appellant engaged in intelligent

                                   5
conversations and that there was “absolutely” no evidence that he
was under the influence of intoxicants or drugs. Thus, Appellant
has failed to show that the trial court erred in denying his motion
to suppress. See Rigterink v. State, 193 So. 3d 846, 864 (Fla. 2016)
(holding that the trial court’s finding that the appellant failed to
establish that his drug use demonstrated that his statement was
not freely, knowingly, and voluntarily made was supported by
competent, substantial evidence); Orme v. State, 677 So. 2d 258,
262-63 (Fla. 1996) (acknowledging that there was conflicting
evidence in the record as to whether the appellant was too
intoxicated with drugs to knowingly and voluntarily waive his
right to silence but setting forth “[h]owever the officers who
actually took Orme’s statements testified that he was coherent and
responsive” and “the statements were taped, and the trial court
after reviewing these tapes, concluded that the evidence supported
the state’s theory”).

     Appellant next argues that the trial court erred in denying his
motion for judgment of acquittal. An appellate court reviews a
trial court’s denial of such a motion de novo to determine whether
the evidence is legally sufficient to sustain a conviction; in doing
so, the court must consider the evidence and all reasonable
inferences therefrom in a light most favorable to the State. Kemp
v. State, 166 So. 3d 213, 216 (Fla. 1st DCA 2015). In a case where
the State submitted some direct evidence, the denial of a motion
for judgment of acquittal will be affirmed if it is supported by
competent, substantial evidence. McWatters v. State, 36 So. 3d
613, 631 (Fla. 2010). In a wholly circumstantial evidence case,
however, a special standard applies whereby a conviction cannot
be sustained unless there is competent, substantial evidence
inconsistent with any reasonable hypothesis of innocence. Id.; see
also Knight v. State, 186 So. 3d 1005, 1010 (Fla. 2016) (explaining
that the circumstantial evidence standard applies when all of the
evidence of the defendant’s guilt is circumstantial, not when any
element is supported only by circumstantial evidence); Kocaker v.
State, 119 So. 3d 1214, 1225 (Fla. 2013) (explaining that the State
is only required to introduce competent evidence inconsistent with
the defendant’s theory of events and need not conclusively rebut
every possible variation of events that may be inferred).



                                 6
     According to Appellant, the State’s evidence was not sufficient
to establish the offense of first-degree murder because the
testimony that he was the actual shooter was questionable.
However, we agree with the State that a rational factfinder could
have determined that Appellant shot the victim. As we explained,
Appellant told law enforcement that he drove the vehicle involved
in the offense. One of the State’s witnesses testified that the man
she saw fire a shot got into the driver’s side of the vehicle.
Moreover, the medical examiner testified that the victim was
probably shot by two different weapons given the bullets’ exit
wounds. The State is also correct that a rational factfinder could
have determined that Appellant acted as a principal to the offense
by driving the vehicle. See Ferrell v. State, 686 So. 2d 1324, 1329
(Fla. 1996) (holding that while the appellant may not have actually
pulled the trigger, the evidence established that he played an
integral part in the crimes and in luring the victim to his death);
Hall v. State, 403 So. 2d 1321, 1323 (Fla. 1981) (holding that the
appellant drove the victim’s car to the wooded area while “Ruffin”
followed in his own car and the two were together at the site of the
victim’s assault and death and holding that the facts supported the
jury’s conclusion that even if the appellant did not pull the trigger,
he was a principal to the crime of murder). Based upon the
evidence, the trial court did not err in denying Appellant’s motion
for judgment of acquittal.

    Accordingly, we affirm Appellant’s conviction and sentence.

    AFFIRMED.

WETHERELL and WINOKUR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________




                                  7
David J. Joffe of Joffe Law, P.A., Fort Lauderdale, for Appellant.

Ashley B. Moody, Attorney General, Tallahassee, for Appellee.




                                 8